DETAILED ACTION

In response to Amendments/Arguments filed 2/28/2022.  Claims 1 and 16-34 are pending.  Claim 1 was amended.  Claims 2-4 and 6-15 were cancelled. Claims 16-34 were added as new.

Election/Restrictions
Newly submitted claims 16-34 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the originally filed claims were directed to the article and the newly added claims 16-34 are directed to a method of peeling.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 16-34 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 102 or 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Akiyama et al. (JP 2016-132697.
Akiyama discloses a double-sided adhesive sheet.  Concerning claim 1, Akiyama discloses the double-sided adhesive sheet comprises a base layer comprising a styrene-based copolymer having a thickness of 100 to 200 microns (pp. 4-13, lines 125-524) and a PSA layer disposed on either side of the base layer, wherein the thickness of each PSA layer is 25 to 80 microns (pp. 13-16, lines 529-634).   As such, the result is a total thickness of the sheet is at least 150 microns.  Examiner notes that the resin in the base layer is found alone or in combination of two or more (p. 4, line 156).  Therefore, the limitation of “alone” would mean that it is 100% styrene-based copolymer and would meet the limitations as claimed.  The adhesive sheet has breaking stress of at least 10 N/mm2 (or 10 MPa) and an elongation at break of 300% to 1000% (pp. 16-19, lines 637-755).  Regarding the PSA layer, the layer is formed from an acrylate-based monomer to form a polymeric layer, wherein the PSA layer can include adhesion-imparting additives (pp. 19-37, lines 758-1512). 
Concerning the claimed crack adhesion value, while it is noted that Akiyama discloses a measurement of the maximum stress separating the adhesive and glass sheet from a metal sheet, there is no evidence that the procedure is the same as that claimed.  As such, since the thicknesses and materials are the same as that claimed, the adhesive and base material, when undergoing the same procedure to determine the crack adhesion, would exhibit the same properties.  Alternatively, since the PSA layer can have additional tackifiers or adhesion-imparting additives, it would have been obvious to add the above additives, in order to have the desired adhesion properties or would include and encompass the claimed ranges.  Examiner notes that tackifiers are materials that increase tackiness or adhesion for PSA layers.  As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art .

Response to Arguments
Applicant’s arguments, see pp. 9-10, filed 2/28/2022, with respect to the 35 USC 112(a) and 112(b) rejections have been fully considered and are persuasive.  The rejections of the claims has been withdrawn.  Examiner acknowledges the amendment of claim 1 as overcoming the previous rejections and since the subsequent claims 2-4 and 6-15 are cancelled, the rejection is moot for those claims.

Applicant's arguments filed 2/28/2022 with respect the art rejection have been fully considered but they are not persuasive.  Applicant asserts that the Akiyama reference is silent to the claimed crack adhesion value and therefore not applicable to the instant claims.  While it is agreed that Akiyama is silent to the claimed crack adhesion value, it is noted that the crack adhesion value is determined by a specific test.  Given that Akiyama discloses the same materials at the same thicknesses, the crack adhesion value of the adhesives set forth by Akiyama would have the same values.  Applicant has provided no showing or technical In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product.  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.  To that end, Applicant has provided no showing or evidence of the adhesive set forth by Akiyama would not have the claimed properties.
With respect to Applicant’s assertions regarding newly added claims 16-34, Examiner notes that Applicant has shifted invention by adding method claims.  The originally filed and examined claims were directed to an adhesive article and no methods were originally claimed.  As such, these claims are withdrawn based on election by original presentation.  As such, Applicant’s assertions regarding these claims will not be addressed.  Therefore, claim 1 is properly finally rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783